DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 8/16/21 is acknowledged.  The examiner confirms that group III will be examined together with group I as they are drawn to related inventions. The traversal is on the ground(s) that groups I-IV can be examined together without undue burden.  This is not found persuasive because group II’s process of making Al powder and group IV’s process of extruding have acquired a separate status in the art and would require different searches than the elected group and that would constitute an undue burden.
The requirement is still deemed proper and is therefore made FINAL.
Concerning the rejoining of process groups II and IV under the Ochiai guidelines, the examiner submits that the question of rejoining said groups will be considered at an appropriate time.  The non-elected claims may be rejoined upon allowance of product claim(s), and if the process claims of group II and IV have each and every limitation of said allowable product claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 5, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Independent claim 1 is drawn to an aluminum alloy composition “consisting of” Fe, V, Mo, Zr, Ti, balance Al and inevitable impurities, i.e. closes the claim to only the recited components. Dependent claim 2 (which is dependent on independent claim 1) recites “further consisting of 0.0001 mass% to 0.03 mass% of B” which renders the claim indefinite. Dependent claims cannot broaden the scope of independent claims.
The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("consisting of" defined as "closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith"). But see Norian Corp. v. Stryker Corp., 363 F.3d 1321, 1331-32, 70 USPQ2d 1508, 1516 (Fed. Cir. 2004. A claim which depends from a claim which "consists of" the recited elements or steps cannot add an element or step (see MPEP 2111.03 Transitional Phrases).

Similarly, independent claim 4 is drawn to an aluminum alloy composition “consisting of” Fe, V, Mo, Zr, It, balance Al and inevitable impurities. Dependent claim 5 recites “further consisting of 0.0001 mass% to 0.03 mass% of B” which renders the claim indefinite. Claim 7, dependent on claim 5, is likewise rejected under this statute. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 10-008162 (JP’162).
JP’162 teaches an Al-Fe-V alloy (abstract, Table 5) comprising in wt%:

Claim 1
Claim 4
JP’162, broad
JP’162, ex. 17 of Table 5

Al alloy powder
Al alloy extruded material

Al alloy powder, processed into an extrusion [0018]
Fe
5.0-9.0
5.0-9.0
4-10
9
V
0.1-3.0
0.1-3.0
0.5-4
1
Mo
0.1-3.0
0.1-3.0
0.5-5% Mo, Zr, Ti
1
Zr
0.1-2.0
0.1-2.0

0.5
Ti
0.02-2.0
0.02-2.0

0.5
ave. diameter Al-Fe intermetallics
0.1-3.0µm
0.1-3.0µm
≤ 3µm
≤ 3µm


which meets the claimed Al alloy powder and Al alloy extruded material limitations (see JP’162 at [0018]), and falls within the alloying ranges of claims 1 and 4. JP’162 teaches said Al-Fe-V alloy has an average particle diameter of intermetallic compounds dispersed in the matrix of ≤ 3µm. Because JP’162 teaches a substantially identical Al-Fe-V alloy processed in a substantially identical process, then the same type of intermetallic compounds are reasonably expected, as for the instant invention (such as Al-Fe compounds, claims 1 and 4). Therefore it is held that 
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.

Concerning claim 6, because JP’162 teaches a substantially identical Al-Fe-V alloy processed in a substantially identical process, then the same type of intermetallic compounds are reasonably expected, as for the instant invention (such as Al-Fe-V-Mo compounds with the composition as recited in claim 6). Therefore it is held that JP’162 anticipates, or in the alternative, has created a prima facie case of obviousness of the presently claimed invention.

Claims 1, 2, 4-7 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Kotetsu et al (US 2020/0238385).
The applied reference has a common inventor with the instant application (Takuya Arayama). Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Additionally, a rejection under 102(a)(2) can be overcome by: submitting a claim to priority under 35 U.S.C. 119(a)  - (d)  within the time period set in 37 CFR 1.55  by identifying a 37 CFR 1.76  and by establishing that the prior foreign application satisfies the enablement and written description requirements of 35 U.S.C. 112(a)  or filing a grantable petition to accept a delayed priority claim under 37 CFR 1.55. See MPEP §§ 213 - 216. The foreign priority filing date must antedate the reference and be perfected. The filing date of the priority document is not perfected unless applicant has filed a certified priority document in the application (and an English language translation, if the document is not in English) (see 37 CFR 1.55(g) ); See MPEP 2152.06.
Kotetsu teaches an aluminum alloy powder [0040] that is extruded into a compressor component for a transport [0042], said aluminum alloy consisting of (in weight%): 5.0-9.0% Fe, 0.1-3.0% V, 0.1-3.0% Mo, 0.1-2.0% Zr, 0.02-2.0% Ti, optionally adding 0.0001-0.03% B [0014], balance aluminum and unavoidable impurities (abstract), which anticipates the instant Al-Fe-V alloy composition (cl. 1, 2, 4, 5). Kotetsu teaches the average Al-Fe compound diameter is 0.1-3.0 µm, which meets the intermetallic limitations of instant claims 1 and 4. Further concerning the microstructure of said Al-Fe-V alloy, Kotetsu teaches Al-Fe-V-Mo intermetallic compounds are formed [0016], and that for the intermetallic compounds, the Al content is 81.60-92.37 mass%, Fe content is 2.58-10.05 mass%,  the V content is 1.44-4.39 mass%, and the Mo content is 2.45-3.62 mass% [0017], which is identical to the Al-Fe-V-Mo intermetallic compound composition recited in claims 6 and 7. Therefore, it is held that Kotetsu clearly anticipates the presently claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over JP’162 further in view of “Aluminum and Aluminum Alloys” p 41.
JP’162 is discussed above. JP’162 does not teach the addition of 0.0001-0.03% B (claims 2, 5) to his Al-Fe-V alloy. However, it is well-known to add B as a grain refining element to aluminum alloys in combination with Ti; see “Aluminum and Aluminum Alloys” p 41. “Aluminum and Aluminum Alloys” teaches including 0.005-0.1% boron is effective as a grain refining addition. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have added Ti together with 0.005-0.1% B for the Al-Fe-V alloy of JP’162, in order to provide a grain refining effect (as taught by “Aluminum and Aluminum Alloys”, p 41).
Concerning claim 7, see discussion of expected intermetallic phases of the Al-Fe-V alloy of JP’162 supra.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16/651,211 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the reference application are drawn to an Al-Fe-V composition with: 5.0-9.0% Fe, 0.1-3.0% V, 0.1-3.0% Mo, 0.1-2.0% Zr, 0.02-2.0% Ti, optionally adding 0.0001-
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        9/15/2021